

113 S2036 IS: Keeping All Students Safe Act
U.S. Senate
2014-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2036IN THE SENATE OF THE UNITED STATESFebruary 24, 2014Mr. Harkin (for himself, Mr. Murphy, and Ms. Ayotte) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo protect all school children against harmful and life-threatening seclusion and restraint
			 practices. 1.Short
			 titleThis Act may be cited as
			 the Keeping All Students Safe
			 Act.2.DefinitionsIn this Act:(1)Applicable
			 programThe term applicable program has the meaning
			 given the term in section 400(c)(1) of the General Education Provisions
			 Act (20
			 U.S.C. 1221(c)(1)).(2)Chemical
			 restraintThe term chemical restraint means a drug
			 or medication used on a student to control behavior or restrict freedom of
			 movement that is not—(A)prescribed by a
			 licensed physician, or other qualified health professional acting under
			 the
			 scope of the professional’s authority under State law, for the standard
			 treatment of a student’s medical or psychiatric condition; and(B)administered as
			 prescribed by the licensed physician or other qualified health
			 professional
			 acting under the scope of the professional’s authority under State law.(3)ESEA
			 definitionsThe terms—(A)Department,
			 educational service agency, elementary school,
			 local educational agency, parent, secondary
			 school, State, and State educational agency
			 have the meanings given such terms in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801); and(B)school
			 resource officer and school personnel have the meanings
			 given such terms in section 4151 of such Act (20 U.S.C. 7161).(4)Federal
			 financial assistanceThe term Federal financial
			 assistance means any grant, loan, contract (other than a procurement
			 contract or a contract of insurance or guaranty), or any other arrangement
			 by
			 which the Department provides or otherwise makes available assistance in
			 the
			 form of—(A)funds;(B)services of
			 Federal personnel; or(C)real and personal
			 property or any interest in or use of such property, including—(i)transfers or
			 leases of such property for less than fair market value or for reduced
			 consideration; and(ii)proceeds from a
			 subsequent transfer or lease of such property if the Federal share of its
			 fair
			 market value is not returned to the Federal Government.(5)Free
			 appropriate public educationFor those students eligible for
			 special education and related services under the Individuals with
			 Disabilities
			 Education Act (20 U.S.C. 1400 et seq.), the term free appropriate public
			 education has the meaning given the term in section 602 of such Act (20
			 U.S.C. 1401).(6)Mechanical
			 restraintThe term mechanical restraint—(A)has the meaning
			 given the term in section 595(d)(1) of the Public Health Service Act (42
			 U.S.C.
			 290jj(d)(1)), except that the meaning shall be applied by substituting
			 student's for resident's; and(B)does not mean
			 devices used by trained school personnel, or used by a student, for the
			 specific and approved therapeutic or safety purposes for which such
			 devices
			 were designed and, if applicable, prescribed, including—(i)restraints for
			 medical immobilization;(ii)adaptive devices
			 or mechanical supports used to allow greater freedom of mobility than
			 would be
			 possible without the use of such devices or mechanical supports; or(iii)vehicle safety
			 restraints when used as intended during the transport of a student in a
			 moving
			 vehicle.(7)Physical
			 escortThe term physical escort means the temporary
			 touching or holding of the hand, wrist, arm, shoulder, waist, hip, or back
			 for
			 the purpose of inducing a student to move to a safe location.(8)Physical
			 restraintThe term physical restraint means a
			 personal restriction that immobilizes or reduces the ability of an
			 individual
			 to move the individual's arms, legs, body, or head freely. Such term does
			 not
			 include a physical escort, mechanical restraint, or chemical restraint.(9)Positive
			 behavioral interventions and supportsThe term positive
			 behavioral interventions and supports—(A)means a
			 school-wide systematic approach to embed evidence-based practices and
			 data-driven decisionmaking to improve school climate and culture in order
			 to
			 achieve improved academic and social outcomes, and increase learning for
			 all
			 students, including those with the most complex and intensive behavioral
			 needs;
			 and(B)encompasses a
			 range of systemic and individualized positive strategies to reinforce
			 desired
			 behaviors, diminish reoccurrence of challenging behaviors, and teach
			 appropriate behaviors to students.(10)Protection and
			 advocacy systemThe term protection and advocacy
			 system means a protection and advocacy system established under subtitle
			 C of title I of the Developmental Disabilities Assistance and Bill of
			 Rights
			 Act of 2000 (42 U.S.C. 15041 et seq.).(11)SeclusionThe
			 term seclusion—(A)means the isolation of a student in a room,
			 enclosure, or space that is—(i)locked; or(ii)unlocked and the
			 student is prevented from leaving; and(B)does not include a time out.(12)SecretaryThe
			 term Secretary means the Secretary of Education, and, where
			 appropriate, the Secretary of the Interior and the Secretary of Defense.(13)State-approved
			 crisis intervention training programThe term
			 State-approved crisis intervention training program means a
			 training program proposed by a local educational agency and approved by a
			 State that, at a minimum, provides training
			 in
			 evidence-based practices shown to be effective—(A)in the prevention
			 of the use of physical restraint;(B)in keeping both
			 school personnel and students safe in imposing physical restraint in a
			 manner
			 consistent with this Act;(C)in the use of
			 data-based decisionmaking and evidence-based positive behavioral
			 interventions
			 and supports, safe physical escort, conflict prevention, behavioral
			 antecedents, functional behavioral assessments, de-escalation of
			 challenging
			 behaviors, and conflict management;(D)in first aid,
			 including the signs of medical distress, and cardiopulmonary
			 resuscitation;
			 and(E)certification for
			 school personnel in the practices and skills described in subparagraphs
			 (A)
			 through (D), which shall be required to be renewed on a periodic basis.(14)StudentThe
			 term student means a student who—(A)is enrolled in a
			 public school;(B)is enrolled in a
			 private school and is receiving a free appropriate public education at the
			 school under subparagraph (B) or (C) of section 612(a)(10) of the
			 Individuals
			 with Disabilities Education Act (20 U.S.C. 1412(a)(10)(B), (C));(C)is enrolled in a
			 Head Start or Early Head Start program supported under the Head Start Act
			 (42
			 U.S.C. 9831); or(D)receives services
			 under section 619 or part C of the Individuals with Disabilities Education
			 Act
			 (20 U.S.C. 1419, 1431 et seq.).(15)Time outThe term time out means a behavior management technique that may involve the separation of the student from the
			 group, in a non-locked setting, for the purpose of calming. Time out is
			 not seclusion.3.PurposeThe purposes of this Act are—(1)to promote the
			 development of effective intervention and prevention practices that do not
			 use
			 restraints and seclusion;(2)to protect all students from physical or
			 mental abuse, aversive behavioral interventions that compromise health and
			 safety, and any restraint imposed for purposes of coercion, discipline or
			 convenience, or as a substitute for appropriate educational or positive
			 behavioral interventions and supports;(3)to ensure that staff are safe from the harm
			 that can occur from inexpertly using restraints; and(4)to ensure the safety of all students and
			 school personnel and promote positive school culture and climate.4.Minimum
			 standards; rule of constructionEach State and local educational agency
			 receiving Federal financial assistance shall have in place policies that
			 are
			 consistent with the following:(1)Prohibition of
			 certain actionSchool personnel, contractors, and resource
			 officers are prohibited from imposing on any student—(A)seclusion;(B)mechanical
			 restraint;(C)chemical
			 restraint;(D)aversive
			 behavioral interventions that compromise health and safety;(E)physical
			 restraint that is life-threatening, including physical restraint that
			 restricts
			 breathing; and(F)physical
			 restraint if contraindicated based on the student’s disability, health
			 care
			 needs, or medical or psychiatric condition, as documented in a health care
			 directive or medical management plan, a behavior intervention plan, an
			 individualized education program or an individualized family service plan
			 (as
			 defined in section 602 of the Individuals with Disabilities Education Act
			 (20
			 U.S.C. 1401)), or plan developed pursuant to section 504 of the
			 Rehabilitation
			 Act of 1973 (29 U.S.C. 794), or other relevant record made available to
			 the
			 State or local educational agency.(2)Physical
			 restraint(A)In
			 generalPhysical restraint may only be implemented if—(i)the
			 student’s behavior poses immediate danger of serious physical harm to
			 self
			 or others;(ii)the physical
			 restraint does not interfere with the student’s ability to communicate in
			 the
			 student's primary language or mode of communication; and(iii)less
			 restrictive interventions have been ineffective in stopping the immediate
			 danger of serious physical harm to the student or others, except in a case
			 of a
			 rare and clearly unavoidable emergency circumstance posing immediate
			 danger
			 of
			 serious physical harm.(B)Least amount of
			 force necessaryWhen implementing a physical restraint, staff
			 shall use only the amount of force necessary to protect the student or
			 others
			 from the threatened injury.(C)End of physical
			 restraintThe use of physical restraint shall end when—(i)a
			 medical condition occurs putting the student at risk of harm;(ii)the student’s
			 behavior no longer poses immediate danger of serious physical harm to
			 the
			 student or others; or(iii)less
			 restrictive interventions would be effective in stopping such immediate
			 danger
			 of serious physical harm.(D)Qualifications
			 of individuals engaging in physical restraintSchool personnel
			 imposing physical restraint in accordance with this subsection shall—(i)be
			 trained and certified by a State-approved crisis intervention training
			 program,
			 except in the case of rare and clearly unavoidable emergency circumstances
			 when
			 school personnel trained and certified are not immediately available due
			 to the
			 unforeseeable nature of the emergency circumstance;(ii)engage in
			 continuous face-to-face monitoring of the student; and(iii)be trained in
			 State and school policies and procedures regarding restraint and
			 seclusion.(E)Prohibition on
			 use of physical restraint as planned intervention(i)In generalExcept as provided in clause (ii), the use of
			 physical restraints as a planned intervention shall not be written into a
			 student’s education plan, individual safety plan, plan developed pursuant
			 to
			 section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794),
			 individualized
			 education program or individualized family service plan (as defined in
			 section
			 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401)),
			 or
			 any other planning document for an individual student.(ii)ExceptionThe use of
			 physical restraints as a planned intervention may be written into a
			 student’s individualized education program, individual safety plan, or
			 plan developed pursuant to section 504 of the Rehabilitation Act of 1973
			 (29 U.S.C. 794) if State law allows for the use
			 of physical restraint as part of such program or plan, as
			 agreed upon by school personnel, the family of the student, and the
			 individualized education program committee if such individuals—
						(I)have considered less restrictive means to address behavioral concerns that would meet
			 the emergency standard described in subparagraph (A) and, when using such
			 physical restraints in an emergency, meet the conditions described in
			 subparagraphs (B), (C), and (D); and(II)have conducted a research-based, individualized functional behavioral analysis and implemented a
			 corresponding positive intervention plan based on such functional
			 behavioral analysis that—(aa)addresses preventative measures used to reduce or  prevent emergencies; and(bb)is written into the student’s individualized education program, individual safety plan, or
			 plan developed pursuant to section 504 of the Rehabilitation Act of 1973
			 (29 U.S.C. 794).(3)Other
			 policies(A)In
			 generalThe State or local educational agency, and each school
			 and educational program served by the State or local educational agency
			 shall—(i)establish
			 policies and procedures that ensure school personnel and parents,
			 including
			 private school personnel and parents, are aware of the State, local
			 educational
			 agency, and school's policies and procedures regarding seclusion and
			 restraint;(ii)establish
			 policies and procedures to keep all students, including students with the
			 most
			 complex and intensive behavioral needs, and school personnel safe;(iii)establish
			 policies and procedures for planning for the appropriate use of restraint
			 in
			 crisis situations in accordance with this Act by a team of professionals
			 trained in accordance with a State-approved crisis intervention training
			 program; and(iv)establish
			 policies and procedures to be followed after each incident involving the
			 imposition of physical restraint upon a student, including—(I)procedures to
			 provide to the parent of the student, with respect to each such
			 incident—(aa)a
			 verbal or electronic communication on the same day as each such incident;
			 and(bb)within 24 hours
			 of each such incident, written notification; and(II)after the
			 imposition of physical restraint upon a student, procedures to ensure
			 that—(aa)the person who imposed the restraint, the immediate adult witnesses, a representative of the
			 administration, a school mental health professional, and at least 1 family
			 member of the student	participate in a debriefing session; and(bb)the student who was restrained is given the opportunity to discuss the student's perspective about
			 the event with a trusted adult who will communicate to the debriefing
			 session group.(B)Debriefing
			 session(i)In
			 general(I)TimingThe debriefing session described in subparagraph
			 (A)(iv)(II) shall occur as soon as practicable, but not later than 5
			 school
			 days following the imposition of physical restraint unless it is delayed
			 by
			 written mutual agreement of the parent and school.(II)Observations by school personnelEach adult witness in the proximity of the student immediately before and during the time of the
			 physical restraint but not directly involved shall submit the
			 witness's observations in writing for the debriefing session.(III)Parental legal rightsParents shall retain
			 their
			 full legal rights for children under the age of majority concerning
			 participation in the debriefing or other matters.(ii)Content of
			 sessionThe debriefing session described in subparagraph
			 (A)(iv)(II) shall include—(I)identification of
			 antecedents to the physical restraint;(II)consideration of
			 relevant information in the student’s records, and such information from
			 teachers, other professionals, the parent, and student;(III)planning to
			 prevent and reduce reoccurrence of the use of physical restraint,
			 including
			 consideration of the results of any functional behavioral assessments,
			 whether
			 positive behavior plans were implemented with fidelity, recommendations of
			 appropriate positive behavioral interventions and supports to assist
			 personnel
			 responsible for the student’s educational plan, the individualized
			 education
			 program for the student, if applicable, and plans providing for reasonable
			 accommodations under section 504 of the Rehabilitation Act of 1973 (29
			 U.S.C.
			 794);(IV)a plan to have a
			 functional behavioral assessment conducted, reviewed, or revised by
			 qualified
			 professionals, the parent, and the student; and(V)for any student
			 not identified as eligible to receive accommodations under section 504 of
			 the
			 Rehabilitation Act of 1973 (29 U.S.C. 794) or services under the
			 Individuals
			 with Disabilities Education Act (20 U.S.C. 1400 et seq.), evidence of such
			 a
			 referral or documentation of the basis for declining to refer the
			 student.(iii)Communication
			 by the studentWhen a student attends a debriefing session
			 described in subparagraph (A)(iv)(II), information communicated by the
			 student
			 may not be used against the student in any disciplinary, criminal, or
			 civil
			 investigation or proceeding.(4)Notification in
			 writing on death or bodily injuryIn a case in which bodily injury or death of a student occurs in conjunction with the use of
			 physical restraint or any intervention used to control behavior, there are
			 procedures to notify, in writing, within 24 hours after such injury or
			 death
			 occurs—(A)the State
			 educational agency and local educational agency;(B)local law
			 enforcement; and(C)a protection and
			 advocacy system, in the case of a student who is eligible for services
			 from the
			 protection and advocacy system.(5)Prohibition
			 against retaliationThe State or local educational agency, each
			 school and educational program served by the State or local educational
			 agency,
			 and school personnel of such school or program shall not retaliate against
			 any
			 person for having—(A)reported a
			 violation of this section or Federal or State regulations or policies
			 promulgated to carry out this section; or(B)provided
			 information regarding a violation of this section or Federal or State
			 regulations or policies promulgated to carry out this section.5.Interactions; Rules of construction(a)Rules of
			 construction(1)Rights and remedies of students and parentsNothing in this
			 Act shall be construed to restrict or limit, or allow the Secretary to
			 restrict
			 or limit, any other rights or remedies otherwise available to students or
			 parents under Federal or State law (including regulations) or to restrict
			 or
			 limit stronger restrictions on the use of restraint, seclusion, or
			 aversives in
			 Federal or State law (including regulations) or in State policies.(2)Restrictions on secretarial prohibitionsNothing in this Act shall be construed to authorize the Secretary to promulgate regulations
			 prohibiting the use of—(A)time outs; or(B)devices implemented by trained school personnel, or utilized by a student, for the specific and
			 approved therapeutic or safety purposes for which such devices were
			 designed and, if applicable, prescribed, including—(i)restraints for medical immobilization;(ii)adaptive devices or mechanical supports used to achieve proper body position, balance, or alignment
			 to allow greater freedom of mobility than would be possible without the
			 use of such devices or mechanical supports; or(iii)vehicle safety restraints when used as intended during the transport of students in a moving
			 vehicle.(b)Denial of a
			 free appropriate public educationFailure to meet the minimum standards of
			 this Act as applied to an individual child eligible for accommodations
			 developed pursuant to section 504 of the Rehabilitation Act of 1973 (29
			 U.S.C.
			 794) or for education or related services under the Individuals with
			 Disabilities Education Act (20 U.S.C. 1400 et seq.) shall constitute a
			 denial
			 of a free appropriate public education.(c)Exhaustion of due process(1)In generalA student may file a civil action under the Constitution, the Americans with Disabilities Act of
			 1990 (42 U.S.C. 12101 et seq.), title V of the
			 Rehabilitation Act of 1973 (29 U.S.C. 791 et seq.), or other applicable
			 Federal law in the case of the use of seclusion or restraint in violation
			 of this Act seeking relief from the use of
			 seclusion or restraint with respect of such student.(2)NonapplicabilitySection 615(l) of the Individuals
			 with Disabilities Education Act (20 U.S.C. 1415(l)) shall not apply to an
			 action filed pursuant to paragraph (1).6.Report
			 requirements(a)In
			 generalEach State
			 educational agency shall (in compliance with the requirements of section
			 444 of
			 the General Education Provisions Act (commonly known as the Family
			 Educational Rights and Privacy Act of 1974) (20 U.S.C. 1232g)) prepare
			 and submit to the Secretary, and make available to the public, a report
			 with
			 respect to each local educational agency, and each school not under the
			 jurisdiction of a local educational agency, located in the same State as
			 such
			 State educational agency that includes the following information:(1)The total number
			 of incidents in which physical restraint was imposed upon a student in the
			 preceding full academic year.(2)The information
			 described in paragraph (1) shall be disaggregated—(A)by the total
			 number of incidents in which physical restraint was imposed upon a
			 student—(i)that resulted in
			 injury to students or school personnel, or both;(ii)that resulted in
			 death; and(iii)in which the
			 school personnel imposing physical restraint were not trained and
			 certified as
			 described in section 4(2)(D)(i); and(B)by the
			 demographic characteristics of all students upon whom physical restraint
			 was
			 imposed, including—(i)the
			 subcategories identified in section 1111(h)(1)(C)(i) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)(i));(ii)age; and(iii)disability
			 category.(b)Unduplicated
			 count; exceptionThe disaggregation required under subsection (a)
			 shall—(1)be carried out in
			 a manner to ensure an unduplicated count of the total number of incidents
			 in
			 the preceding full academic year in which physical restraint was imposed
			 upon a
			 student; and(2)not be required
			 in a case in which the number of students in a category would reveal
			 personally
			 identifiable information about an individual student.7.Grant
			 authority(a)In
			 generalFrom the amount
			 appropriated under section 10, the Secretary may award grants to State
			 educational agencies to assist in—(1)establishing,
			 implementing, and enforcing the policies and procedures to meet the
			 minimum
			 standards described in this Act;(2)improving State
			 and local capacity to collect and analyze data related to physical
			 restraint;
			 and(3)improving school
			 climate and culture by implementing school-wide positive behavioral
			 interventions and supports.(b)Duration of
			 grantA grant under this section shall be awarded to a State
			 educational agency for a 3-year period.(c)ApplicationEach
			 State educational agency desiring a grant under this section shall submit
			 an
			 application to the Secretary at such time, in such manner, and accompanied
			 by
			 such information as the Secretary may require, including information on
			 how the
			 State educational agency will target resources to schools and local
			 educational
			 agencies in need of assistance related to preventing and reducing physical
			 restraint.(d)Authority To
			 make subgrants(1)In
			 generalA State educational agency receiving a grant under this
			 section may use such grant funds to award subgrants, on a competitive
			 basis, to
			 local educational agencies.(2)ApplicationA
			 local educational agency desiring to receive a subgrant under this section
			 shall submit an application to the applicable State educational agency at
			 such
			 time, in such manner, and containing such information as the State
			 educational
			 agency may require.(e)Private school
			 participation(1)In
			 generalA State educational agency receiving grant funds under
			 this section shall, after timely and meaningful consultation with
			 appropriate
			 private school officials, ensure that private school personnel can
			 participate,
			 on an equitable basis, in activities supported by grant or subgrant
			 funds.(2)Public control
			 of fundsThe control of funds provided under this section, and
			 title to materials, equipment, and property with such funds, shall be in a
			 public agency and a public agency shall administer such funds, materials,
			 equipment, and property.(f)Required
			 activitiesA State educational agency receiving a grant, or a
			 local educational agency receiving a subgrant, under this section shall
			 use
			 such grant or subgrant funds to carry out the following:(1)Researching,
			 developing, implementing, and evaluating evidence-based strategies,
			 policies,
			 and procedures to reduce and prevent physical restraint in schools,
			 consistent
			 with the minimum standards described in this Act.(2)Providing
			 professional development, training, and certification for school personnel
			 to
			 meet such standards.(g)Additional
			 authorized activitiesIn addition to the required activities
			 described in subsection (f), a State educational agency receiving a grant,
			 or a
			 local educational agency receiving a subgrant, under this section may use
			 such
			 grant or subgrant funds for one  or more of the following:(1)Developing and
			 implementing a high-quality professional development and training program
			 to
			 implement evidence-based systematic approaches to school-wide positive
			 behavioral interventions and supports, including improving coaching,
			 facilitation, and training capacity for administrators, teachers,
			 specialized
			 instructional support personnel, and other staff.(2)Providing
			 technical assistance to develop and implement evidence-based systematic
			 approaches to school-wide positive behavioral interventions and supports,
			 including technical assistance for data-driven decisionmaking related to
			 positive behavioral interventions and supports in the classroom.(3)Researching,
			 evaluating, and disseminating high-quality evidence-based programs and
			 activities that implement school-wide positive behavioral interventions
			 and
			 supports with fidelity.(4)Supporting other
			 local positive behavioral interventions and supports implementation
			 activities
			 consistent with this subsection.(h)Evaluation and
			 reportEach State educational agency receiving a grant under this
			 section shall, at the end of the 3-year grant period for such grant—(1)evaluate the
			 State’s progress toward the prevention and reduction of physical restraint
			 in
			 the schools located in the State, consistent with the minimum standards;
			 and(2)submit to the
			 Secretary a report on such progress.8.Enforcement(a)Use of
			 remediesIf a State
			 educational agency fails to comply with the requirements under this Act,
			 the
			 Secretary shall—(1)withhold, in
			 whole or in part, further payments under an applicable program in
			 accordance
			 with section 455 of the General Education Provisions Act (20 U.S.C.
			 1234d);(2)require a State
			 or local educational agency to submit, and implement, within 1 year of
			 such
			 failure to comply, a corrective plan of action, which may include
			 redirection
			 of funds received under an applicable program;(3)issue a complaint
			 to compel compliance of the State or local educational agency through a
			 cease
			 and desist order, in the same manner the Secretary is authorized to take
			 such
			 action under section 456 of the General Education Provisions Act (20
			 U.S.C.
			 1234e); or(4)refer the State
			 to the Department of Justice or Department of Education Office of Civil
			 Rights
			 for an investigation.(b)Cessation of
			 withholding of fundsWhenever the Secretary determines (whether
			 by certification or other appropriate evidence) that a State or local
			 educational agency that is subject to the withholding of payments under
			 subsection (a)(1) has cured the failure providing the basis for the
			 withholding
			 of payments, the Secretary shall cease the withholding of payments with
			 respect
			 to the State educational agency under such subsection.9.Applicability(a)Private schoolsNothing in this Act shall be construed to affect any private school that does not receive, or does
			 not serve students who receive, support in any form from any program
			 supported, in whole or in part, with funds provided by the Department of
			 Education.(b)Home schoolsNothing in this Act shall be construed to—(1)affect a home school, whether or not a home school is treated as a private school or home school
			 under State law; or(2)consider a parent who is schooling a child at home as school personnel.10.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out
			 this
			 Act for fiscal year 2015 and each of the 4 succeeding fiscal years.